 

          PRIVILEGED AND CONFIDENTIAL
EXECUTION COPY
   

--------------------------------------------------------------------------------

RETIREMENT AGREEMENT

         This Retirement Agreement (this “Agreement”) by and between The Chubb
Corporation (the “Company”) and Dean R. O’Hare (the “Executive”) is dated
September 18, 2002 (the “Execution Date”).

         1.     Retirement. Effective as of the earlier of (a) the date that a
successor chief executive officer of the Company assumes office or (b) December
31, 2002, the Executive hereby retires and resigns as chief executive officer,
Chairman and a member of the Board of Directors of the Company (the “Board”),
and from all other positions (including as a member of the Company’s
International Advisory Board) the Executive then holds as an employee, officer
or member of the board of directors of the Company, its subsidiaries or
affiliates (the Company, its subsidiaries and affiliates and the Company’s joint
venture with American International Group, Inc. are hereinafter referred to as
the “Affiliated Entities”) and any other joint venture in which any of the
Affiliated Entities is a participant (the date on which the Executive’s
resignation and retirement is effective pursuant to this sentence is hereinafter
referred to as the “Retirement Date”). Until the Retirement Date, the Executive
agrees that he shall devote his full business time and attention to the business
and affairs of the Company and the other Affiliated Entities, comply fully with
all laws and regulations applicable to him in connection with his employment or
service as an officer, director or employee of any of the Affiliated Entities,
conduct himself in accordance with all applicable written policies of each of
the Affiliated Entities and the ethical and moral standards suitable for the
chief executive of a major U.S. public company and use his best efforts to
promote the business and welfare of the Company, its shareholders and the other
Affiliated Entities.

         2.     Compensation until Retirement Date. (a) Base Salary. Until the
Retirement Date, the Executive shall continue to receive his annual base salary
at the rate in effect as of the Execution Date, payable in accordance with the
Company’s payroll practices as may be in effect from time to time.

                  (b) Annual Bonus. With respect to the 2002 bonus plan year,
the Executive shall be paid an annual bonus (the “Bonus”) equal to the product
of (i) the annual bonus the Executive would have earned, if any, for such year
if the Executive had been employed by the Company for the full plan year, which
annual bonus, if any, for purposes of this clause (i) shall be an amount equal
to a percentage of the Executive’s target bonus for the 2002 bonus plan year
that is equal to the average percentage of the respective target bonuses (the
“Average”) paid to the executives who were in Band 9 with respect to annual
bonuses for the 2002 bonus plan year, and (ii) a fraction, the numerator of
which is the number of days from the commencement of the 2002 bonus plan year
until the Retirement Date, and the denominator of which is 365, such Bonus to be
paid to the Executive at such time and in such manner as annual bonuses for such
year are paid to executives of the Company generally. The Executive shall not be
eligible for any bonus with respect to any bonus plan year after 2002, and in no
event shall any bonus paid to any successor chief executive officer be taken
into account in determining the Average.

                  (c) Other Compensation and Benefits. Until the Retirement
Date, except as otherwise provided in this Agreement, the Executive shall
continue to be eligible to participate in all other compensation and benefits
plans, programs, policies and practices of the

 



--------------------------------------------------------------------------------



 



Company and its subsidiaries on the same terms and conditions as the Executive
was eligible to participate immediately prior to the Execution Date (it being
understood, however, that the Executive will not be entitled to receive any new
awards of stock options or other equity-based compensation (including
restoration options) or, except as provided in Section 2(b) above, other forms
of incentive compensation).

         3.     Retirement Benefits. (a) Pension Credit. Subject to the
Executive’s continued compliance with the provisions of Sections 5, 6, 7, 8 and
9, the Executive shall be paid an aggregate amount (the “Supplementary Pension
Payment”) equal to (i) the sum of the lump sum actuarial equivalent of the
benefit under the Pension Plan of the Company (the “Pension Plan”) and the
Pension Excess Benefit Plan of the Company (the “Excess Plan”) that the
Executive would have received had the Executive received additional years of age
and service credit for five years after the Retirement Date, assuming for this
purposes that the Bonus is included in the Executive’s “Compensation” (as
defined in Section 1.16 of the Pension Plan) for 2002 under the Pension Plan and
the Excess Plan, minus (ii) the sum of the lump sum actuarial equivalent of the
Executive’s actual benefit (paid or payable) under the Pension Plan and the
Excess Plan as of the Retirement Date (utilizing for each of clauses (i) and
(ii) the same actuarial assumptions as those in effect under the Pension Plan
and the Excess Plan, as applicable, immediately prior to the Execution Date).
The Supplementary Pension Payment shall be paid to the Executive, without
interest, in equal monthly installments during the five years following the
Retirement Date; provided, that for monthly installments paid to the Executive
prior to the determination of the Bonus, the Supplementary Pension Payment shall
be calculated in the manner provided in Section 3(c) without regard to the
Executive’s compensation for 2002; provided, further, that promptly following
the final determination of the amount of the Supplementary Pension Payment at
the March Meeting as provided in Section 3(c), the Company will pay to the
Executive an amount, if any, equal to the aggregate shortfall in such monthly
installments based on the amount of the finally determined Supplementary Pension
Payment.

                  (b) Stock Options. Following the Retirement Date, all of the
Executive’s stock options granted by the Company to purchase shares of the
Company’s stock (the “Stock Options”) that are outstanding and vested on the
Retirement Date shall remain exercisable in accordance with their terms. Any
termination of the Executive’s employment (other than for death or Disability
(as such term is defined in the Company’s long-term disability plan)) on or
prior to the Retirement Date shall be deemed to be termination of employment for
retirement with respect to the terms of any outstanding Stock Options. Subject
to the remainder of this Section 3(b), following the Retirement Date, all of the
Stock Options, if any, that are outstanding and unvested on the Retirement Date
shall continue to vest in accordance with their terms as if the Executive had
remained employed by the Company, and once vested, shall remain exercisable in
accordance with their terms. Notwithstanding anything contained in the
immediately preceding sentence to the contrary, (i) Stock Options held by the
Executive that are unvested on the Retirement Date shall not continue to vest
and shall not be exercisable until the date on which both the Supplementary
Pension Payment and Black-Scholes values required to be determined under clause
(ii) of this Section 3(b) have been determined (the “Stock Option Determination
Date”), and (ii) on the Stock Option Determination Date, the Executive shall,
and hereby will, cease to be eligible to vest in a number of unvested Stock
Options (if there had been unvested stock options on the Retirement Date) with a
Black-Scholes value equal to the amount of the Supplementary Pension Payment, or
if the number of such unvested Stock Options has a

2



--------------------------------------------------------------------------------



 



Black-Scholes value less than the Supplementary Pension Payment, then the
Executive shall cease to be eligible to vest in all of such unvested Stock
Options. All Stock Options which shall no longer be eligible to vest as of the
Stock Option Determination Date shall terminate as of the Stock Option
Determination Date and shall under no circumstances become exercisable. If the
Executive shall cease to be eligible to vest in less than all unvested Stock
Options, then the Stock Options subject to termination under this Section 3(b)
shall be determined by terminating first those with the highest per share
exercise price and then terminating Stock Options in descending order of
exercise price. The applicable award agreements for the Stock Options that
remain unvested following the Retirement Date are hereby amended to the extent
necessary to implement this Section 3(b); provided, however, that nothing herein
shall amend such award agreements to eliminate or modify the provisions
regarding cancellation and rescission of the Stock Options including without
limitation the non-disclosure, non-solicitation, and assignment of inventions
provisions.

                  (c) Calculations. The Supplementary Pension Payment and the
Black-Scholes calculations required to be made under Sections 3(a) and 3(b)
shall be determined as soon as reasonably practicable following the
determination of the Bonus at the meeting of the Board of Directors scheduled
for March 2003 (“March Meeting”) by Mercer Human Resource Consulting, or such
other nationally recognized actuarial firm as may be designated by the Company
(the “Firm”). For purposes of Section 3, the Black-Scholes value shall be
determined as soon as reasonably practicable following the March Meeting based
on the average of the high and low price of a share of Company common stock,
remaining option term, dividend yield, risk-free interest rate and stock price
volatility (in a manner consistent with the assumptions provided to the
Executive by the Company on or prior to the Execution Date), each as measured on
the date of the March Meeting, and shall otherwise be determined in a manner
consistent with the methodology used by Mercer Human Resources Consulting for
valuing stock options for employees of the Company during the year 2002 through
the Execution Date (with assumptions updated as of the March Meeting). The
Company shall cause the Firm to furnish such calculations to it and to the
Executive and each shall have five (5) business days after such presentation to
discuss the same with the Firm. Following such five day period, the
determination by the Firm shall be final and binding upon the Company and the
Executive, unless the parties agree otherwise.

                  (d) Other Benefits. Following the Retirement Date, (i) the
unvested restricted shares granted to the Executive under the Company’s
Long-Term Stock Incentive Plans (the “Restricted Shares”) shall continue to vest
in accordance with their terms as if the Executive had remained employed by the
Company, (ii) the performance shares granted to the Executive under the
Company’s Long-Term Stock Incentive Plans (the “Performance Shares”) shall be
settled in cash or in shares of the Company’s stock (as determined by the
Compensation Committee under the terms of the plans) at such time as performance
shares are generally settled in accordance with their terms as if the Executive
had remained employed by the Company, (iii) the Executive shall be entitled to
receive the vested benefits under the Executive’s account under the Company’s
Executive Deferred Compensation Plan in accordance with the Executive’s election
and the terms of the plan, as such terms may be amended from time to time with
respect to participants generally, (iv) the Executive shall be entitled to
receive his vested benefits under the Company’s Capital Accumulation Plan,
Pension Plan, Excess Plan, Employee Stock Ownership Plan, Profit Sharing Plan
and Defined Contribution Excess Benefit Plan, in accor-

3



--------------------------------------------------------------------------------



 



dance with the terms of such plans, as such terms may be amended from time to
time with respect to participants generally, and (v) to the extent eligible, the
Executive shall participate in any retiree medical and group life insurance
plans maintained by the Company in accordance with the terms of such plans, as
such terms may be amended from time to time with respect to participants
generally. During the three year period following the Retirement Date, subject
to the Executive’s compliance with Sections 5, 6, 7, 8, and 9, the Company shall
provide the Executive with AYCO benefits in accordance with the terms of the
Company program in which the Executive participated immediately before the
Retirement Date; provided, that in no event shall the cost of such services
borne by the Company exceed $10,500 per year.

                  (e) Purchase of Office Furniture. Within 30 days after the
Retirement Date, the Executive may purchase from the Company any or all of the
Executive’s Company-provided office furnishings at the book value of such
furnishings as of the Retirement Date, provided that the Executive provides
written notice to the Company of his intention to purchase such items no later
than 20 days after the Retirement Date.

                  (f) D&O Insurance. Following the Retirement Date, the Company
shall provide or cause to be provided to the Executive coverage under the
Company’s directors’ and officers’ insurance policies for events that occurred
while the Executive was a director or officer of the Company on the same terms
and conditions applicable to other former senior executives and directors of the
Company. The Company shall indemnify the Executive to the extent provided in the
Company’s Restated Certificate of Incorporation as of the Execution Date.

         4.     Consulting Agreement.

                  (a) Consulting Services. From the Retirement Date until the
fifth anniversary thereof or the Executive’s sooner death (the “Consulting
Period”), the Executive shall, during normal business hours, as may be
reasonably requested from time to time by the Board or the chief executive
officer of the Company, (i) advise and consult on matters within or related to
the Executive’s expertise and knowledge in connection with the business of the
Company and other Affiliated Entities and (ii) make himself reasonably available
to the Company and other Affiliated Entities to respond to requests for
information concerning matters involving facts or events relating to the Company
or the other Affiliated Entities that may be within the Executive’s knowledge;
provided, however, that in no event shall the Executive be required to render
such services in excess of 350 hours per year or 40 hours per month (it being
understood that during the first three months following the Retirement Date the
consulting services may exceed 40 hours per month but in no event shall exceed
80 hours per month). During the Consulting Period, the Executive (a) will not be
an employee of, and will be an independent contractor to, the Company for all
purposes, (b) will be credited with no service or age credit for purposes of
eligibility, vesting or benefit accrual under any employee benefit plan of any
of the Affiliated Entities, and (c) except as expressly provided for herein,
receive no compensation or employee benefits from any of the Affiliated
Entities.

                  (b) Consulting Fees. In consideration for agreeing to provide
and providing the consulting services set forth in Section 4(a), subject to the
Executive’s compliance with the provisions of Sections 5, 6, 7, 8 and 9, during
the Consulting Period the Executive shall

4



--------------------------------------------------------------------------------



 



be paid an annual consulting fee of $201,800 (the “Consulting Fees”), payable in
equal installments no less frequently than monthly.

                  (c) Support. During the Consulting Period, subject to the
Executive’s compliance with the provisions of Sections 5, 6, 7, 8 and 9, the
Company agrees to provide the Executive with an office within 25 miles of the
Company’s headquarters in Warren, New Jersey and, during normal business hours,
a full-time secretary selected by the Company (it being understood that such
secretary shall be permitted to perform services for the Company other than to
the Executive so long as such services do not materially interfere with such
secretary’s ability to perform his or her duties for the Executive), provided,
that the Company’s obligations under this sentence shall terminate upon (x) the
Executive becoming employed by, or providing significant services to, another
business entity or (y) any other entity providing the Executive with comparable
secretarial services or office space, as applicable, and the Executive shall
have an affirmative obligation to promptly notify the Company in writing of any
such event. During the Consulting Period, subject to the Executive’s compliance
with the provisions of Sections 5, 6, 7, 8 and 9, to the extent (i) necessary to
perform the consulting services under Section 4(a) and (ii) pre-approved by the
chief executive officer of the Company or such other person as the chief
executive officer of the Company may designate, the Company shall provide the
Executive with other administrative support services and the use of
Company-provided transportation.

                  (d) Expense Reimbursement. During the Consulting Period,
subject to the Executive’s compliance with the provisions of Sections 5, 6, 7, 8
and 9, the Company shall reimburse the Executive pursuant to the Company’s
reimbursement policies for any reasonable business expenses incurred by the
Executive in connection with the performance of the consulting services
described in Section 4(a) including commercial travel on a first-class basis,
including in connection with attendance by the Executive (i) at meetings with
Company representatives to the extent requested by the Board or the chief
executive officer of the Company and (ii) the meeting of the Company’s
International Advisory Board scheduled to take place October 14 and 15, 2002.

         5.     Non-Disparagement. (a) The Executive shall not make, participate
in the making of, or encourage or facilitate any other person to make, any
statements, written or oral, which criticize, disparage, or defame the goodwill
or reputation of any of the Affiliated Entities or any of their respective
present, former or future directors, officers, executives, employees and/or
shareholders. The Executive further agrees not to make any negative statements,
written or oral, relating to his employment, the termination of his employment,
or any aspect of the business of the Affiliated Entities.

                  (b) Nothing in this Agreement shall prohibit any person from
making truthful statements (i) when required by order of a court or other body
having jurisdiction, or as otherwise may be required by law or under an
agreement entered into in connection with pending or threatened litigation
pursuant to which the party receiving such information agrees to keep such
information confidential or (ii) as reasonably necessary in response to any
pending or threatened litigation against, or publicity adverse to, the Executive
that is initiated by the Company, its directors or executive officers.

5



--------------------------------------------------------------------------------



 



         6.     Confidentiality/Return of Property. The existence of and terms
and conditions of this Agreement shall be held confidential by the Executive,
except for disclosure (i) in connection with an offer of employment by a new
employer, provided that such potential employer shall agree to keep the same
confidential, (ii) to the Executive’s financial and legal advisors, provided
that such advisors shall agree to keep the same confidential, or (iii) required
by order of a court, applicable law, or with the written consent of the Company;
it being understood that the obligations of the Executive under this sentence
shall terminate upon the Company’s public filing of this Agreement. In addition,
the Executive shall hold in a fiduciary capacity for the benefit of the Company
and the other Affiliated Entities and shall not disclose to others, copy, use,
transmit, reproduce, summarize, quote or make commercial, directly or
indirectly, any secret or confidential information, knowledge or data relating
to any of the Affiliated Entities and their businesses (including without
limitation information about the Affiliated Entities’ clients’ and customers’
and their proprietary knowledge and trade secrets, software, technology,
research, secret data, customer lists, investor lists, business methods,
business plans, training materials, operating procedures or programs, pricing
strategies, employee lists and other business information) that the Executive
has obtained during his employment with the Company and/or any of the other
Affiliated Entities, provided that the foregoing shall not apply to information
that is generally known to the public other than as a result of the breach of
this Agreement by the Executive (“Confidential Information”). The Executive
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company and the other Affiliated Entities, and that
such information gives the Company and the other Affiliated Entities a
competitive advantage. Upon termination of the Executive’s employment, the
Executive shall surrender immediately to the Company, except as specifically
provided otherwise herein, all Confidential Information and all other property
of the Company or any of the other Affiliated Entities in the Executive’s
possession and all property made available to the Executive in connection with
his employment by the Company or any of the other Affiliated Entities,
including, without limitation, any and all other records, manuals, customer and
client lists, notebooks, files, papers, computers, computer programs, computer
discs, lists, data, cellular phones, two-way pagers, palm held electronic
devices, electronically stored information and all other documents (and all
copies thereof) held or made by the Executive in the course of the Executive’s
employment with the Company or any of the other Affiliated Entities.
Notwithstanding the foregoing provisions, if the Executive is required to
disclose any such confidential or proprietary information pursuant to applicable
law or a subpoena or court order, the Executive shall promptly notify the
Company in writing of any such requirement so that the Company or the
appropriate Affiliated Entity may seek an appropriate protective order or other
appropriate remedy or waive compliance with the provisions hereof. The Executive
shall reasonably cooperate with the Affiliated Entities to obtain such a
protective order or other remedy. If such order or other remedy is not obtained
prior to the time the Executive is required to make the disclosure, or the
Company waives compliance with the provisions hereof, the Executive shall
disclose only that portion of the confidential or proprietary information which
he is advised by counsel that he is legally required to so disclose.

         7.     Non-competition. During the five-year period following the
termination of the Executive’s employment for any reason (the “Restricted
Period”), the Executive shall not, directly or indirectly, alone or with others,
on his own behalf or on behalf of another (other than in the Executive’s
capacity as a consultant hereunder):

6



--------------------------------------------------------------------------------



 



                  (a) become an employee of, or render any services to, any
person or entity (including any joint venture, partnership, firm, corporation,
limited liability company) that engages in (i) the property and casualty
insurance business, including commercial insurance, personal insurance,
specialty insurance, surety, excess and surplus lines and reinsurance; (ii) the
accident and health insurance business other than if incident to providing life
insurance, (iii) the businesses in which Chubb Financial Solutions is engaged as
of the Execution Date or the Retirement Date, and/or (iv) the insurance agency
or brokerage business (any such person or entity referred in clauses (i) through
(iv), a “Competitive Business”);

                  (b) otherwise participate in, engage in or assist in any
Competitive Business; or

                  (c) continue to be or become interested in any Competitive
Business, directly or indirectly, in any capacity or in any relationship with
any other person or entity, whether as an individual, partner, member,
shareholder, director, officer, principal, agent, employee, trustee, or
consultant; provided, however, that nothing contained in this Agreement shall be
deemed to prohibit the Executive from acquiring, solely as a passive investment,
shares of capital stock of any corporation which are publicly traded so long as
the Executive does not thereby own more than one percent (1%) of the outstanding
shares of such corporation.

         8.     Non-solicitation of Employees. During the Restricted Period, the
Executive shall not, without the prior written consent of the Company, directly
or indirectly, contact, induce or solicit (or aid or assist any other person or
entity to contact, induce or solicit) (i) any person or entity who is or was a
director, officer, employee, salesperson, agent, consultant, representative,
advisor or supplier of the Affiliated Entities during, or within the twelve
(12) months prior to the commencement of, the Restricted Period to become an
employee of, or otherwise become affiliated with, any person or entity with
which the Executive is employed or otherwise affiliated, or (ii) any person or
entity who is a director, officer, employee, salesperson, agent, consultant,
representative, advisor or supplier of any of the Affiliated Entities during the
Restricted Period to terminate, curtail or otherwise limit their employment by
or business relationship with any of the Affiliated Entities.

         9.     Non-solicitation of Customers. During the Restricted Period, the
Executive shall not, without the prior written consent of the Company, directly
or indirectly, contact, induce, solicit (or aid or assist any other person or
entity to contact, induce or solicit) any customer of any of the Affiliated
Entities or any person or entity that was a customer of any of the Affiliated
Entities at any time during, or within the twelve (12) months prior to the
commencement of, the Restricted Period for the benefit or account of any
Competitive Business.

         10.     Remedies. The Executive acknowledges and agrees that the terms
of Sections 5, 6, 7, 8 and 9 (a) are reasonable in light of all of the
circumstances, (b) are sufficiently limited to protect the legitimate interests
of the Company and the other Affiliated Entities, (c) impose no undue hardship
on the Executive and (d) are not injurious to the public. The Executive further
acknowledges and agrees that (x) the Executive’s breach of this Agreement,
including, without limitation, the provisions of Sections 5, 6, 7, 8 and 9 will
cause the Company irreparable harm, which cannot be adequately compensated by
money damages, and (y) if the Company elected to prevent the Executive from
breaching such provisions by obtaining an

7



--------------------------------------------------------------------------------



 



injunction against the Executive, there is a reasonable probability of the
Company’s eventual success on the merits. The Executive consents and agrees that
if the Executive commits any such breach or threatens to commit any breach, the
Company shall be entitled to temporary and permanent injunctive relief from a
court of competent jurisdiction, without posting any bond or other security and
without the necessity of proof of actual damage, in addition to, and not in lieu
of, such other remedies as may be available to the Company for such breach,
including the recovery of money damages. If any of the provisions of Sections 5,
6, 7, 8 and 9 is determined to be wholly or partially unenforceable, the
Executive hereby agrees that this Agreement or any provision hereof may be
reformed so that it is enforceable to the maximum extent permitted by law. If
any of the provisions of Sections 5, 6, 7, 8 and 9 is determined to be wholly or
partially unenforceable in any jurisdiction, such determination shall not be a
bar to or in any way diminish the Company’s right to enforce any such covenant
in any other jurisdiction.

         11.     Release. (a) General Release of the Company. The Executive for
himself, and for his heirs, administrators, representatives, executors,
successors and assigns (collectively “Releasers”) does hereby irrevocably and
unconditionally release, acquit and forever discharge the Company, its
subsidiaries, affiliates and divisions and their respective, current and former,
trustees, officers, directors, partners, shareholders, agents, employees,
consultants, independent contractors and representatives, including without
limitation all persons acting by, through, under or in concert with any of them
(collectively, “Releasees”), and each of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever, known or unknown, whether in law or equity and whether
arising under federal, state or local law and in particular including any claim
for discrimination based upon race, color, ethnicity, sex, age (including the
Age Discrimination in Employment Act of 1967), national origin, religion,
disability, or any other unlawful criterion or circumstance, which the Executive
and Releasers had, now have, or may have in the future against each or any of
the Releasees, including under the New Jersey Law Against Discrimination and the
New Jersey Conscientious Employee Protection Act (collectively
“Executive/Releaser Actions”) from the beginning of the world until the
Execution Date. As of the Retirement Date, the Executive shall execute an
additional release of the Releasees for himself and the other Releasers to
release the Releasees from all Executive/Releaser Actions the Executive may have
from the Execution Date through the Retirement Date (the “Additional Release”).
The Additional Release shall be in a form substantially similar to this
Section 11.

                  (b) Exclusions from Release. Expressly excluded from the
release provided in Section 11(a) and the Additional Release are (i) any claim
by the Releasers for compensation and benefits to be provided to the Executive
under this Agreement, (ii) any claim by the Releasers for benefits to which the
Executive may be entitled under the Company’s Capital Accumulation Plan, Pension
Plan, Excess Plan, Employee Stock Ownership Plan, Profit Sharing Plan, Defined
Contribution Excess Benefit Plan, any welfare or other benefit plan of the
Company in which the Executive participates, the Stock Options, Restricted
Shares and the Performance Shares and (iii) any claim by the Releasers related
to the Executive’s indemnification as an officer, director and employee of the
Affiliated Entities under Section Twelfth of the Company’s Restated Certificate
of Incorporation or By-Laws. The parties agree that this Agreement shall not
affect the rights and responsibilities of the US Equal Employment Opportunity
Commission (hereinafter “EEOC”) to enforce the Age Discrimination in Employment
Act of

8



--------------------------------------------------------------------------------



 



1967, as amended and other laws. In addition, the parties agree that this
Agreement shall not be used to justify interfering with the Executive’s
protected right to file a charge or participate in an investigation or
proceeding conducted by the EEOC. The parties further agree that the Executive
knowingly and voluntarily waives all rights or claims that arose prior to the
Execution Date that the Releasers may have against the Releasees, or any of
them, to receive any benefit or remedial relief (including, but not limited to,
reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees) as
a consequence of any investigation or proceeding conducted by the EEOC (“EEOC
Claims”), and will similarly waive in the Additional Release all such rights or
claims with respect to any EEOC Claims arising from the Execution Date through
the Retirement Date.

                  (c) ADEA Rights. The Executive acknowledges that: (i) this
entire Agreement is written in a manner calculated to be understood by him;
(ii) he has been advised to consult with an attorney before executing this
Agreement; (iii) he was given a period of twenty-one days within which to
consider this Agreement; and (iv) to the extent he executes this Agreement
before the expiration of the twenty-one-day period, he does so knowingly and
voluntarily and only after consulting his attorney. The Executive shall have the
right to cancel and revoke this Agreement during a period of seven days
following the Execution Date, and this Agreement shall not become effective, and
no payments or benefits shall be made or provided hereunder, until the day after
the expiration of such seven-day period (the “Revocation Date”). The seven-day
period of revocation shall commence upon the Execution Date. In order to revoke
this Agreement, the Executive shall deliver to the Company, prior to the
expiration of such seven-day period, a written notice of revocation. Upon such
revocation, this Agreement shall be null and void and of no further force or
effect.

         12.     Legal Fees. The Company agrees to pay no later than 30 days
following the Company’s receipt of an invoice from the Executive all reasonable
legal fees and expenses that the Executive incurs in connection with entering
into this Agreement.

         13.     Cooperation. The Executive agrees to make himself reasonably
available to the Affiliated Entities to respond to requests by any of the
Affiliated Entities for information covering matters involving facts or events
relating to any of the Affiliated Entities, and to otherwise assist the
Affiliated Entities, with respect to pending and future litigation, arbitration
or other dispute resolution (it being understood that the Executive’s
cooperation commitment under this Section 13 shall not be subject to any hour
limits, but any time spent by the Executive in satisfaction of his obligations
under this Section 13 shall reduce the number of hours during which the
Executive shall be required to provide services under Section 4(a), provided,
that any time spent by the Executive in satisfaction of his obligations under
this Section 13 shall not reduce the hours the Executive may be required to
perform consulting services during the first three months following the
Retirement Date). The appropriate Affiliated Entity shall reimburse the
Executive for his reasonable travel expenses, consistent with Section 4(d), and
other out-of-pocket costs incurred as a result of his assistance under this
Section 13.

         14.     Entire Agreement; Other Benefits. This Agreement sets forth the
entire agreement of the Company and the Executive with respect to the subject
matter hereof, and supersedes all prior agreements, understandings, discussions
and negotiations, whether written or oral, between the parties hereto other than
the compensation and benefit plans referred to in Sections 2 and 3 above and the
awards thereunder, all of which shall continue in accordance with

9



--------------------------------------------------------------------------------



 



their terms, as modified by Sections 2 and 3 above and as may be further
modified with respect to participants generally. Without limiting the generality
of the foregoing, the Executive expressly acknowledges and agrees that except as
specifically set forth in this Agreement, he is not entitled to receive any
severance pay, severance benefits, compensation or employee benefits of any kind
whatsoever from the Affiliated Entities including, without limitation, any
severance or other benefits under the Executive Severance Agreement between the
Executive and the Company and dated as of February 19, 1982, as amended, which
agreement shall be void as of the Execution Date.

         15.     Successors. This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives and the legal representatives of his estate to the extent
applicable. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

         16.     Amendment. This Agreement may be amended, modified or changed
only by a written instrument executed by the Executive and the Company.

         17.     Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey, without
reference to principles of conflict of laws.

         18.     Notices. All notices and other communications hereunder shall
be in writing; shall be delivered by hand delivery to the other party or mailed
by registered or certified mail, return receipt requested, postage prepaid;
shall be deemed delivered upon actual receipt; and shall be addressed as
follows:

          If to the Executive:           At the most recent address on file at
the Company.           If to the Company:           The Chubb Corporation
15 Mountain View Road
Warren, New Jersey 07059           Attention: General Counsel           or to
such other address as either party shall have
furnished to the other in writing in accordance herewith.

         19. Tax Withholding. Notwithstanding any other provision of this
Agreement, the Company may withhold from any amounts payable under this
Agreement, or any other benefits received pursuant hereto, such Federal, state
and/or local taxes as shall be required to be withheld under any applicable law
or regulation.

10



--------------------------------------------------------------------------------



 



         20.     Non-Admission. This Agreement does not constitute an
adjudication or finding on the merits of any issue or matter and it is not to be
construed as an admission by either party hereto or any Affiliated Entity of any
violation of any policies or procedures or of any unlawful behavior whatsoever.
Moreover, neither this Agreement nor anything in this Agreement shall be
construed to be or shall be admissible in any proceeding as evidence of, or an
admission by either party hereto or any Affiliated Entity of any violation of
policies, procedures, state or federal laws, regulations or common-law rights.
This Agreement may be introduced in any proceeding to enforce this Agreement;
provided that the party seeking its introduction shall be required to seek to
have it introduced pursuant to an order protecting its confidentiality from
third parties prior to the date on which the Agreement is publicly-filed.

         21.     Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

         22.     Other Terminations of Employment. Upon a termination of the
Executive’s employment by reason of the Executive’s death or Disability (as such
term is defined in the Company’s long-term disability plan) or by the Company
other than for Cause or by the Executive for Good Reason, the date of such
termination of employment shall be deemed to be the “Retirement Date” for all
purposes of this Agreement and the Executive or his beneficiaries, as
applicable, shall be entitled to the compensation and benefits set forth herein
as if he had resigned and retired on the Retirement Date; provided, however,
that in the event of the Executive’s death or Disability, Section 4 shall be
void and of no further force and effect. In the event that the Executive’s
employment is terminated by the Company for Cause or the Executive voluntarily
resigns without Good Reason prior to the Retirement Date or if the Executive
fails to execute the Additional Release or revokes the Additional Release, the
Executive shall be paid the Executive’s base salary through the date of
termination of employment to the extent theretofore unpaid, Sections 2, 3 and 4
shall be void and of no further force and effect, and the Affiliated Entities
shall have no other obligations under this Agreement. If the Executive’s
employment with the Company terminates for any reason, the Executive will be
deemed to have resigned from all positions and offices set forth in Section 1.
For purposes of this Agreement, “Cause” shall mean: (a) the failure of, or
refusal by, the Executive to perform substantially the Executive’s duties with
the Company as CEO or Chairman (other than any such failure resulting from
incapacity due to physical or mental illness and other than any such failure not
in bad faith and which is remedied by the Executive within ten (10) days after
notice thereof in reasonably detail has been delivered to the Executive by the
Company), (b) the engaging by the Executive in illegal, dishonest or fraudulent
conduct or gross misconduct, (c) commission of a felony or a guilty or nolo
contendere plea by the Executive with respect to a felony, or (d) a material
breach by the Executive of any of the provisions of this Agreement (excluding
for this purpose any action not taken in bad faith and which is remedied by the
Executive within ten (10) days after notice thereof in reasonably detail has
been delivered to the Executive by the Company). For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following without the
Executive’s consent: (a) the Company’s failure to pay to the Executive the
Executive’s base salary in accordance with Section 2(a) (excluding for this
purpose any action not taken in bad faith and which is remedied by the Company
within ten (10) days after notice thereof in reasonable detail has been
delivered to the Company by the Executive), (b) the relocation of the
Executive’s principal place of business to a location more than 50 miles from
the Executive’s principal place of business as of the Execution Date, or (c) the
assignment to the

11



--------------------------------------------------------------------------------



 



Executive by the Board of Directors of any duties that are materially
inconsistent with the dignity of the Executive’s positions as CEO and Chairman
of the Company (excluding for this purpose any action not taken in bad faith and
which is remedied by the Company within ten (10) days after notice thereof in
reasonable detail has been delivered to the Company by the Executive).

         IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement as of the date first set forth above.

          Dean R. O’Hare

--------------------------------------------------------------------------------

    Executive           THE CHUBB CORPORATION           By: Lawrence M. Small  
 

--------------------------------------------------------------------------------

September 17, 2002

12